                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            ELIAS NASIRI,                                     Case No. 18-cv-01170-NC
                                  11
                                                        Plaintiff,                            ORDER DENYING MOTION
Northern District of California




                                  12                                                          FOR DEFAULT JUDGMENT
 United States District Court




                                                 v.
                                  13                                                          Re: Dkt. No. 119
                                            T.A.G. SECURITY PROTECTIVE
                                  14        SERVICES INC., et al.,
                                  15                    Defendants.
                                  16
                                  17           In this lawsuit, plaintiff Elias Nasiri accuses Defendants of violating California and
                                  18   federal labor laws. Although defendant T.A.G. Security Protective Services Inc.
                                  19   (“T.A.G.”) initially appeared, its attorney has since withdrawn and, because T.A.G. cannot
                                  20   represent itself in court, its answer has been stricken. See Dkt. No. 74. Nasiri now moves
                                  21   for default judgment against T.A.G. See Dkt. No. 119. Nasiri’s motion, however, fails to
                                  22   adequately explain how it arrived at its damages calculation. Accordingly, the Court
                                  23   DENIES Nasiri’s motion for default judgment without prejudice.
                                  24   I.     Background
                                  25           T.A.G. provides security services. See Dkt. No. 80 (“SAC”) ¶ 11. Between June
                                  26   2015 and December 2016, Nasiri worked for T.A.G. as a security guard. See id. ¶ 12, 19.
                                  27   During his employment, Nasiri frequently worked over eight hours per day and forty hours
                                  28   per week. Id. ¶ 13. T.A.G. failed to pay premium wages for that overtime. Id. ¶ 16.
                                  1    Nasiri was required to work split shifts and was denied meal and rest breaks. Id. ¶¶ 14–15.
                                  2    Over the same period, T.A.G. required Nasiri to use his personal cell phone for work
                                  3    purposes without reimbursement. Id. ¶ 18.
                                  4           On February 22, 2018, Nasiri filed suit to recover lost wages and for statutory
                                  5    penalties under California labor laws and the Fair Labor Standards Act (“FLSA”), 29
                                  6    U.S.C. § 207. See Dkt. No. 1. After T.A.G. successfully moved to dismiss the complaint
                                  7    (see Dkt. Nos. 23, 36), Nasiri filed his first amended complaint on August 18, 2018. See
                                  8    Dkt. No. 41. T.A.G. answered the first amended complaint on September 4, 2018. See
                                  9    Dkt. No. 44.
                                  10          On February 26, 2019, T.A.G.’s counsel sought to withdraw, noting that T.A.G. had
                                  11   failed to pay expenses or attorneys’ fees. See Dkt. No. 59 at 5. The Court granted the
                                       motion to withdraw on April 3, 2019. See Dkt. Nos. 64, 70. Nasiri subsequently moved to
Northern District of California




                                  12
 United States District Court




                                  13   strike T.A.G.’s answer and filed a second amended complaint naming T.A.G.’s directors as
                                  14   additional defendants. See Dkt. Nos. 72, 74, 80.
                                  15          Nasiri now moves for default judgment against T.A.G. See Dkt. No. 119. All
                                  16   parties have consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 8, 21, 28,
                                  17   108, 109.
                                  18   II.   Legal Standard
                                  19          Default may be entered against a party who fails to plead or otherwise defend an
                                  20   action and against whom a judgment for affirmative relief is sought. Fed. R. Civ. P. 55(a).
                                  21   After entry of default, the Court has discretion to grant default judgment on the merits of
                                  22   the case. Fed. R. Civ. P. 55(b); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In
                                  23   deciding whether to grant default judgment, the Court considers the following factors:
                                  24          (1) the merits of the plaintiff's substantive claim; (2) the sufficiency of the
                                  25          complaint; (3) the sum of money at stake in the action; (4) the possibility of
                                  26          prejudice to the plaintiff; (5) the possibility of a dispute concerning material
                                  27          facts; (6) whether the default was due to excusable neglect; and (7) the strong
                                  28          policy favoring decisions on the merits.
                                                                                      2
                                  1
                                  2    Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). The factual allegations of the
                                  3    complaint, except those concerning damages, are deemed admitted by the non-responding
                                  4    parties. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995 (N.D. Cal.
                                  5    2001); see also Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (“[t]he
                                  6    general rule of law is that upon default the factual allegations of the complaint, except
                                  7    those relating to the amount of damages, will be taken as true”).
                                  8    III. Discussion
                                  9           “Courts have inherent equitable powers to dismiss actions or enter default
                                  10   judgments for failure to prosecute, contempt of court, or abusive litigation practices.”
                                  11   Televideo Systems, Inc v Heidenthal, 826 F.2d 915, 917 (9th Cir 1987) (citing Roadway
                                       Express, Inc v Piper, 447 U.S. 752, 764 (1980)). “The general rule of law is that upon
Northern District of California




                                  12
 United States District Court




                                  13   default the factual allegations of the complaint, except those relating to the amount of
                                  14   damages, will be taken as true.” Id. at 917–18.
                                  15          Factors which may be considered by courts in exercising discretion as to the
                                  16          entry of a default judgment include: (1) the possibility of prejudice to the
                                  17          plaintiff, (2) the merits of plaintiff’s substantive claim, (3) the sufficiency of
                                  18          the complaint, (4) the sum of money at stake in the action; (5) the possibility
                                  19          of a dispute concerning material facts; (6) whether the default was due to
                                  20          excusable neglect, and (7) the strong policy underlying the Federal Rules of
                                  21          Civil Procedure favoring decisions on the merits.
                                  22   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
                                  23          Here, Nasiri requests judgment of $935,256.91 in damages for his overtime claim,
                                  24   meal and rest breaks claim, Private Attorney General Act (“PAGA”) penalties, attorneys’
                                  25   fees and costs, and prejudgment interest. Nasiri, however, has not adequately proven his
                                  26   damages request.
                                  27          To support his motion, Nasiri provided paystubs demonstrating his hourly rate and
                                  28   the days which he worked. See Dkt. No. 119-1 (“Nakama Decl.”), Ex. B; Dkt. No. 119-2
                                                                                      3
                                  1    (“Nasiri Decl.”). Nasiri also provided a chart purporting to show the amount of damages
                                  2    attributable to each claim. That chart, however, fails to explain how he arrived at each
                                  3    damages amount and the Court cannot discern how he arrived at each sum.
                                  4           Further, a substantial bulk of Nasiri’s damages claim is for prejudgment interest in
                                  5    the amount of $265,668.56. See Nakama Decl., Ex. A at 3. That amount more than triples
                                  6    the damages claim, which totals only $72,709. See id. As Nasiri recognizes, the legal rate
                                  7    for prejudgment interest is “10 percent per annum.” Cal. Civ. Code § 3289(b). The Court
                                  8    cannot fathom how Nasiri arrived at his prejudgment interest calculation.
                                  9           Next, Nasiri also seeks PAGA penalties for failure to provide accurate wage
                                  10   statements in violation of Cal. Lab. Code § 226.3 in the amount of $375,000 and for failure
                                  11   to reimburse reasonable business expenses in violation of § 2802 in the amount of
                                       $150,000. See Dkt. No. 119 at 11–12. Both requests are based on an assumption that
Northern District of California




                                  12
 United States District Court




                                  13   T.A.G. employed an average of 25 employees. Id. In his second amended complaint,
                                  14   however, Nasiri did not allege that T.A.G. employed an average of 25 individuals. Cf.
                                  15   Televideo, 826 F.2d at 917–18 (“The general rule of law is that upon default the factual
                                  16   allegations of the complaint . . . will be taken as true.”) (emphasis added).
                                  17          Finally, Nasiri seeks $56,805 in attorneys’ fees. However, Nasiri provided no
                                  18   information justifying the hourly rates for his attorneys or whether those rates are “in line
                                  19   with those prevailing in the community for similar services by lawyers of reasonably
                                  20   comparable skill, experience and reputation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d
                                  21   973, 980 (9th Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)); see
                                  22   also Civil L.R. 37-4(b)(3) (requiring fee requests to “set forth an appropriate justification
                                  23   for any attorney-fee hourly rate claimed.”).
                                  24          Accordingly, the Court DENIES Nasiri’s motion for default judgment.
                                  25   IV. Conclusion
                                  26          The Court DENIES Nasiri’s motion for default judgment. This order is without
                                  27   prejudice to a renewed motion that addresses the deficiencies discussed in this order.
                                  28   ///
                                                                                      4
                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: March 10, 2020     _____________________________________
                                                                       NATHANAEL M. COUSINS
                                  4                                    United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                   5
